Citation Nr: 1134004	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left wrist tenosynovitis and ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to July 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing before the Board in Washington, D.C. was scheduled for March 2010; however, the record indicates that in a March 2010 appellant's brief, the Veteran's representative, on the Veteran's behalf, cancelled this hearing.

In May 2010, the Board remanded this matter for additional development actions.  After completing the requested actions, the RO continued the denial of the claim (as reflected in a May 2011 supplemental statement of the case (SSOC)) and returned the matter to the Board for additional appellate consideration.

Service connection has been granted for an osteophyte formation of the left elbow, rated 10 percent disabling, and neuropathy of the left upper extremity also rated 10 percent disabling.  Nothing in this decision should be viewed as having anything to do with those ratings.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Although service treatment records reflect a single complaint of left wrist pain in April 2004, no continuing left wrist disability was shown in service or until one month after discharge, and the only medical opinions on the question of whether there exists a medical nexus between the Veteran's currently diagnosed left wrist tenosynovitis and ganglion cyst and her military service weigh against the claim.

CONCLUSION OF LAW

The criteria for service connection for left wrist tenosynovitis and ganglion cyst are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2005 and May 2010 letters provided notice to the Veteran of the evidence and information needed to substantiate her claim for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in her possession that pertained to her claim.  The May 2010 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and her representative additional opportunity to respond, the RO readjudicated the issue on appeal in March 2009, April 2009 and May 2011 SSOCs. Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Walter Reed medical records and the reports of VA examinations and opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service treatment records include the Veteran's April 2004 self report of medical assessment in which she complained of left wrist pain.  Physical examination performed in April 2004 was negative for symptoms, findings, or diagnosis of a left wrist disability.  

A May 2004 VA medical examination report was negative for complaints, symptoms, findings, or diagnosis of a left wrist or hand tendosynovitis or ganglion.

Post- service medical records from Walter Reed Army Medical Center dated from August 2004 to October 2004 show that the Veteran complained of left wrist pain. 

A November 2004 X-ray of the left wrist was normal. 

A November 2004 MRI report reflects that the Veteran was diagnosed with extensor digitorum tenosynovitis at the left wrist and small dorsal wrist ganglion.

The Veteran was afforded a May 2005 VA joints examination in which she stated that her elbow and wrist discomfort began in August 2004 when she started going back to school and did a lot of writing and note taking.  She used a brace for her left wrist.  The diagnosis was digitorum tenosynovitis and small dorsal wrist ganglion cyst on the left.

A May 2009 VA examination report reflects that the Veteran symptoms of numbness and weakness in the left hand are not fully explained by ulnar neuropathy.

A July 2010 VA orthopedic outpatient record notes that the Veteran was seen for evaluation of both hands.  She was allegedly involved in a car collision in March and since that time has had pain in the dorsolateral aspect of the carpus in both hands.  The Veteran stated that her wrists had been hurting for many years, but this accident made things worse.  MRI of the left wrist revealed "fluid around and ? coming from the triscaphe joint."  The impression was that the Veteran had chronic, but mild degeneration of her triscaphe joints which have been exacerbated by the recent trauma.  

An August 2010 VA joints examination report reflects that the VA examiner reviewed the claims file and the Veteran's military service records, noting pertinent information.  The Veteran reported that her left hand really began to bother her in 2004, after she got out of the service and she went to see a private doctor in Mississippi around late spring 2005.  It would bother her doing pushups and about one month after getting out of the military and really began to bother her.  The initial onset of her pain was dorsal radial aspect of her left wrist and base of the left thumb region.

In September 2010, the VA examiner provided a supplemental joints examination report, noting that the diagnosis was extensor tendosynovitis and "right" dorsal wrist ganglion with likely some early degenerative arthritis of the wrist joint around scaphoid bone.  He opined that the Veteran developed symptoms of left wrist or hand tendosynovitis or ganglion condition in August 2004, shortly after being released from active service on July 4, 2004, and the condition was not present at least as likely as not (50/50 probability) at the time of being released on July 4, 2004.  

In a May 2011 supplemental opinion, the prior VA examiner clarified his prior opinions and stated that it was his opinion based on his review of the available medical records as well as the August 2010 VA examination that the Veteran's current left wrist disability is less likely than not related to her military service.  He explained that at the time of the Veteran's discharge from military service, he did not review any medical records indicating that she had a chronic condition of her left hand and wrist.  He noted that a May 2005 VA examination indicated that the elbow and wrist discomfort began in August 2004 when the Veteran started going back to school and did a lot of writing and note taking.  He further noted that a hand consultation of October 2004 indicated that the onset of the left mid dorsal wrist pain was in mid August 2004.  

Initially, the Board finds no persuasive objective medical evidence that the Veteran had a chronic left wrist disability disorder in service that continued after service.  In this regard, the evidence of record clearly shows that the Veteran complained of left wrist pain on one occasion, during the April 2004 self-report of medical history; however there was no treatment, findings or diagnosis at any time during service or at the time of her discharge examination.  However, at the time of a May 2004 VA medical examination, the Veteran did not complain of left wrist pain, nor were there any symptoms, findings, or diagnosis of a left wrist disorder.  

Furthermore, while the Veteran was seen within one year after service for complaints of left wrist pain (in August 2004), the Veteran stated during a May 2005 VA joints examination that her left elbow and wrist discomfort began in August 2004 when she started going back to school and did a lot of writing and note taking.  Furthermore, the medical opinion evidence specifically addressing the etiology of the Veteran's left wrist tenosynovitis and ganglion cyst weighs against the claim.  The Board finds that the VA examination reports and collective opinions from August 2010, September 2010 and May 2011, constitute probative evidence on the medical nexus questions-based as they were on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The opinions are consistent with the evidence of record.  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection on appeal.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only evidence in favor of the Veteran are her own assertions that her current left wrist disability is related to service.  In this case, the central issue is whether the Veteran's diagnosed left wrist tenosynovitis and ganglion cyst are related to service.
This is not an etiological issue that is clearly observable through lay observation, such as a fall leading to a broken leg.  Rather, it is a medical question concerning an internal (and thus non-lay observable) physical process.  Thus, the Veteran is not competent to address etiology in the present case.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, there is no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, the Board concludes that the claim for service connection for left wrist tenosynovitis and ganglion cyst must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 

ORDER

Service connection for left wrist tenosynovitis and ganglion cyst is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


